 1
 2

 3

 4

 5

 6

 7                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE
 9   AMAZON.COM, INC., a Delaware corporation;
10                                        Plaintiff,     NO. 2:19-cv-00523-RSM
11          v.                                 JOINT STIPULATED MOTION AND
                                               ORDER CONTINUING TIME TO
12   ROY ORON, an individual; JEFFREY GILES,   RESPOND TO COMPLAINT AND
     an individual; DALE BROWN, an individual; AMENDING INITIAL CASE
13   FIRST IMPRESSION INTERACTIVE, INC., an DEADLINES
     Illinois corporation; and JOHN DOES 1-10;
14
                                      Defendants.
15

16                                        I.     STIPULATION

17          Plaintiff Amazon.com, Inc., and defendants First Impression Interactive, Inc., Jeffrey

18   Giles, and Dale Brown jointly stipulate to, and request that the Court enter, the sub-joined order

19   (a) continuing defendants’ time to answer the complaint and (b) amending the Initial Case

20   Deadlines.

21          First Impression, Mr. Giles, and Mr. Brown have only recently been served and retained

22   counsel. The parties have conferred and plaintiff has agreed to provide defendants with

23   additional time to get up to speed and to prepare a response to the Complaint. The parties

24   believe that this will facilitate a better informed and more productive Rule 26(f) conference. The

25   parties also anticipate engaging in broader, informal discussions regarding the basis of the

26   claims, which may impact the scope of the litigation and/or of discovery.



     ORDER - 1
 1
            In addition, defendant Roy Oron is a foreign defendant and has not yet been served.
 2
     Extending the current deadlines will also facilitate efforts to serve Mr. Oron and potentially
 3
     allow counsel for Mr. Oron to participate in the Rule 26(f) conference.
 4
            Accordingly, the parties believe that continuing the time to respond to the Complaint and
 5
     amending the Initial Case Deadlines is in the interests of justice and may conserve judicial
 6
     resources. The parties therefore jointly stipulate to and request entry of the subjoined order.
 7
            DATED this 10th day of May, 2019.
 8
      DAVIS WRIGHT TREMAINE LLP                         BYRNES KELLER CROMWELL LLP
 9

10
      By /s/ Bonnie E. MacNaughton                      By /s/ Bradley S. Keller
11       Bonnie E. MacNaughton, WSBA #36110                Bradley S. Keller, WSBA #10665
         bonniemacnaughton@dwt.com                         bkeller@byrneskeller.com
12
      By /s/ James H. Wendell                           By /s/ Jofrey M. McWilliam
13       James H. Wendell, WSBA #46489                      Jofrey M. McWilliam, WSBA #28441
         jamiewendell@dwt.com                               jmcwilliam@byrneskeller.com
14
                                                        1000 Second Avenue, 38th Floor
15    By /s/ Sara A. Fairchild                          Seattle, Washington 98104
          Sara A. Fairchild, WSBA #54419                206-622-2000
16        sarafairchild@dwt.com                         Fax: 206-622-2522
      920 Fifth Avenue, Suite 3300                      Attorneys for Defendants First Impression
17    Seattle, Washington 98104                         Interactive, Inc., Jeffrey Giles, and Dale
      206-622-3150                                      Brown
18    Fax: 206-757-7700
19    Attorneys for Plaintiff Amazon.com, Inc.

20

21                                            II.      ORDER

22          Based upon the foregoing stipulation of the parties, it is hereby ordered that the deadlines

23   in this matter are continued and amended as follows (amending the Initial Scheduling Dates in

24   the Court’s Order of April 17, 2019 (Dkt. #5)):

25   //

26   //



     ORDER - 2
 1
             Deadline for defendants First Impression, Giles and Brown to
 2           respond to the Complaint                                       6/7/2019
 3           Deadline for FRCP 26(f) Conference                             6/25/2019
 4
             Initial Disclosures Pursuant to FRCP 26(a)(1)                  7/2/2019
 5
             Combined Joint Status Report and Discovery Plan as Required
 6           by FRCP 26(f) and Local Civil Rule 26(f)                       7/9/2019

 7         IT IS SO ORDERED this 10th day of May, 2019.
 8


                                               A
 9

10
                                               RICARDO S. MARTINEZ
11                                             CHIEF UNITED STATES DISTRICT JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26



     ORDER - 3
